UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13059 (Exact name of Registrant as specified in its charter) Delaware 33-0055414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of principal executive) (Zip Code) Registrant’s telephone number, including area code (714)549-0421 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of April 21, 2011 Common Stock, $0.01 par value 24,893,158 Shares Exhibit Index on Page 33 INDEX CERADYNE, INC. INDEX PAGENO. PARTI. FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income – Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6-20 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-30 Item3. Quantitative and Qualitative Disclosures About Market Risk 30-31 Item4. Controls and Procedures 31 PARTII. OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Not applicable 32 Item4. Not applicable 32 Item5. Not applicable 32 Item 6.
